                                                                            Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



JOE LEWIS JENKINS,
      Petitioner,

v.                                                     Case No. 3:21cv78-LC-HTC

MARK INCH,
      Respondent.

______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on April 12,

2021 (ECF No. 8).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 8) is

adopted and incorporated by reference in this order.

      2.     This matter is DISMISSED WITHOUT PREJUDICE for failure to


Case No. 3:21cv78-LC-HTC
                                                                  Page 2 of 2

prosecute or failure to comply with a Court order.

      3.     The clerk of court is directed to close this case.

      DONE AND ORDERED this 25th day of May, 2021.



                                    s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv78-LC-HTC
